*879Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Launeil and Janneth Sanders appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing Sanders’ 42 U.S.C. § 1983 (2006) complaint against Prepaid Legal, Inc and denying Sanders’ motion for leave to file another complaint against Prepaid Legal, Inc. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanders v. McMaster, No. 7:07-cv-03510-GRA, 2009 WL 1485034 (D.S.C. May 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.